UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

MAR 2 0 2003
Mr. Geoffrey A. Yudien
Legal Counsel
Vermont Department of Education
120 State Street
Montpelier, Vermont 05620-2501
Dear Mr. Yudien:
This is in response to your letter to the Office of Special Education Programs (OSEP)
requesting clarification regarding parent consent for the provision of special education
and related services for their children with disabilities under the Individuals with
Disabilities Education Act (IDEA). Our response to each of the questions in your letter is
provided below.
. We understand that i f a parent refuses to give consent f o r an initial evaluation or a
reevaluation, a school district may, nevertheless, pursue the (re)evaluation by
utilization o f the due process procedures. See 34 C.F.R. §300.505(b). Is it similarly
possible to override a parent's refusal to give consent f o r the in itialprovision o f
special education or related services?

The IDEA statute and regulations contain express provisions that require local education
agencies (i.e., school districts) to obtain informed parental consent prior to a child's
initial evaluation or reevaluation or initial provision of special education and related
services. 20 U.S.C. §§(a)(1)(c)(i) and (c)(3) and 34 CFR §300.505(a). The IDEA statute
at §614(a)(1)(c)(ii) and regulations at §300.505(b) also expressly allow an agency to
override the lack of parental consent if the parents of a child with a disability refuse to
provide informed consent for the child's initial evaluation or reevaluation. Specifically,
the agency may continue to pursue those evaluations by using the due process procedures
under §§300.507-300.509, or the mediation procedures under §300.506, if appropriate,
except to the extent inconsistent with State law relating to parental consent. Additionally,
the statute and regulations make clear that consent for the initial evaluation is not to be
construed as consent for the initial provision of services. 20 U.S.C. §1414(a)(1)(c)(i) and
34 CFR §300.505(a)(2).
However, there are no comparable provisions in either the statute or IDEA regulations
that allow the agency to override parental refusal to consent for the initial provision of
special education and related services to a child with a disability. Under
§300.505(a)(1)(ii), informed parent consent must be obtained before the initial provision
of special education and related services to a child with a disability. The public agency

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence ~hroughout the Nation.

Page 2 - Mr. Geoffrey A. Yudien

may not override this requirement by using the due process procedures or other methods
under the IDEA. In States that offer mediation prior to a due process hearing request,
school districts may use mediation to try and resolve parental refusal to consent to the
initial provision of services, provided, however, that it must be clear to both parties that
participation in mediation is voluntary on the part of the parents and the local education
agency. See, 34 CFR §§300.506(a) and (b)(1).
. I f a parent consents to a certain constellation o f services at the time services are
initially offered and, later, it is deemed by the IEP team that additional services are
necessary, must parental consent for those additional services be obtained?

If a parent of a child with a disability provides informed consent to the initial provision of
special education and related services under §300.505(a)(1)(ii) and additional services are
later determined necessary by that child's individualized education program (IEP) team,
separate parental consent for those additional services is not required under the IDEA.
However, a State may choose to provide parents additional consent rights, such as the
right to consent before any particular service is provided, as long as those additional
consent provisions are implemented consistently with §300.505, including §300.505(d).
Parents are important members of the child's IEP team. The child's IEP team is
responsible for making determinations of the content of the child's IEP. It is at the IEP
team meeting that the IEP team determines what, if any, additional services are necessary
to enable the child to achieve the written annual goals in his or her IEP. See §§ 300.344,
300.346, and 300.347. Each public agency is required to take steps to ensure that one or
both of the parents of a child with a disability are present at each IEP meeting or are
afforded the opportunity to participate. §300.345.
Additionally, the public agency must provide written notice to the parents of a child with
a disability a reasonable time before the public agency proposes to initiate or change the
identification, evaluation, or educational placement of the child or the provision of a free
appropriate public education (FAPE) to the child. Prior notice by the public agency and
the content of that notice must meet the requirements of §300.503.
. Similar to the last question, i f a certain service is determined to be necessary for the
period of time covered by the initial IEP and, later, it is determined by the IEP team
that that same service should continue to be provided to the child, must parental
consent again be sought?

If a certain service is determined to be necessary during the period covered by the initial
IEP (under which the parent consented to the initial provision of services) and the IEP
team (which includes the parent) determines that the service should continue to be
provided to a child with a disability, the school district is not required to obtain separate
parental consent under the IDEA. However, as explained above, a State may have

Page 3 - Mr. Geoffrey A. Yudien

additional consent rights for parents. If a State has given parents the right to consent to a
continuing service and the parent does not consent, under §300.505(d), the agency must
use its "effective procedures to ensure that a parent's refusal to consent does not result in
failure to provide the child with FAPE," including, if necessary, taking the appropriate
steps to override parental refusal to consent.
4. We understand that, pursuant to 34 C.F.R. §300. 7(2)(i), "if it is determined...that a
child...needs only a related service and not special education, the child is not a
child with a disability." We also are cognizant o f 34 C.F.R. §300.505(e), which
says that a s c hool district "may not use a parent's refusal to consent to one
service...to deny the parent or child any other service..." We wonder whether, in
the situation where a parent has refused to consent to all but a related service, that
service must be provided to the child.
The citations in your question do not apply to the situation you describe. Your question
seeks to determine if the public agency must provide a related service if parents refuse
consent for all services except for a related service. Under this scenario, we assume that
(1) the services refused are part of the initial provision of special education and related
services since there are no express provisions under the IDEA requiring consent for
subsequent provision of services and (2) that the services refused include special
education (thus the child has already been determined to be a child with a disability and)
in which case §300.7(a)(2)(i) would not apply. If parents refuse to consent to all services
except for a related service, under the IDEA, the school district is not required to provide
the related service. In addition, it cannot proceed to due process to override the refusal to
consent to the special education and other related services because the parent has not
provided consent to the initial provision of special education and related services.
5. Ira parent refuses all special education and related services for a child, will that
child be eligible for the protections provided to children with disabilities who are
removed from their educational setting for disciplinary reasons? See 34 C.F.R.
§300.519 et seq.
We assume your question addresses only those children whose parents refuse to consent
to the initial provision of special education and related services since there are no express
provisions under the IDEA requiring consent for subsequent services. Section
§300.527(d)(2)(iii) requires agencies to provide special education and related services
including the protections of § §300.520 - 300.529 to children determined to be a child
with a disability. However, in the situation you describe where a parent of a child with a
disability refuses consent for the initial provision of services, we would consider the
parent to have refused the benefits of FAPE and its protections under the IDEA,
including the discipline procedures at §§300.520 - 300.529, and thus those protections
would not apply to such children.

Page 4 - Mr. Geoffrey A. Yudien

We hope that you find this explanation helpful. If you need further assistance, please call
Dr. JoLeta Reynolds at 202-205-5507.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Mr. Dennis Kane
State Director of Special Education

